                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA

 ARDELL L. JENKINS,                                 Case No. 19‐CV‐1051 (NEB/LIB)

                        Plaintiff,

 v.                                               ORDER ACCEPTING REPORT AND
                                                      RECOMMENDATION
 MICHELLE M. BOWKER,

                        Defendant.

         The Court has received the June 4, 2019 Report and Recommendation of United

States Magistrate Judge Leo I. Brisbois. [ECF No. 3.] No party has objected to the Report

and Recommendation, and the Court therefore reviews it for clear error. See Fed. R. Civ.

P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no clear

error, and based upon all the files, records, and proceedings in the above‐captioned

matter, IT IS HEREBY ORDERED THAT:

      1. The Report and Recommendation [ECF No. 3] is ACCEPTED;

      2. The action is DISMISSED WITHOUT PREJUDICE for lack of subject‐matter

         jurisdiction; and

      3. Plaintiff’s Application to Proceed in District Court Without Prepaying Fees or

         Costs, [ECF No. 2], is DENIED as moot.

LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: July 8, 2019                               BY THE COURT:


                                                  s/Nancy E. Brasel
                                                  Nancy E. Brasel
                                                  United States District Judge
